DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In regard to Claim 1, Claim 1 recites: “a shared backhaul connection experiencing a greater level of congestion due to being the shared backhaul connection” (emphasis added).  It is unclear what value that the “level of congestion” is being compared to in order to be considered “greater”.  In other words, it is unclear what value the “level of congestion” is “greater” than, for the “level of congestion” to be considered “greater”.  
	Claims 2-7, 15, 17 and 19 are rejected through dependence from Claim 1.  

In regard to Claim 8, Claim 8 recites: “a shared backhaul connection experiencing a greater level of congestion due to being the shared backhaul connection” (emphasis added).  It is unclear what value that the “level of congestion” is being compared to in order to be considered “greater”.  In other words, it is unclear what value the “level of congestion” is “greater” than, for the “level of congestion” to be considered “greater”.  
	Claims 9-14, 16, 18 and 20 are rejected through dependence from Claim 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala et al. (Pub. No.: US 20160066199 A1) in view of Setia et al. (Pub. No.: US 20080126531 A1) and Cattoni et al. (Pub. No.: US 20180084518 A1), hereafter respectively referred to as Yeddala, Setia, and Cattoni.  
	In regard to Claim 1, Yeddala teaches A method for congestion mitigation via admission control in a shared-backhaul telecommunications network (gateway resource 160 facilitates forwarding of data from communication devices 150 upstream over communication link 250 to network 190, Para. 50, FIG. 2), comprising: assessing, by a limiting link of the network (second monitor resource 182 monitors one or more parameters of the corresponding communication link 250, Para. 59, FIG. 2) having a shared backhaul connection (gateway resource 160 facilitates forwarding of data from communication devices 150 upstream over communication link 250 to network 190, Para. 50, FIG. 2) experiencing a greater level of congestion due to being the shared backhaul connection (the communication link 250 to support the aggregate of communications associated with the mobile communication devices in zone #1, Para. 77, FIG. 2 [The examiner notes that the congestion over communication link 250 is greater than the congestion in any of communication link 128-1 or communication link 128-2, since communication link 250 aggregates the communications of both communication link 128-1 or communication link 128-2]), a congestion state (detecting a condition such as an occurrence of congestion (lower communication performance) as a result of the increased number of use devices, Para. 77, FIG. 2) in a multi-node radio access network (network environment 100 includes multiple zones of mobile communication devices.  Each zone can include one or more access points, Para. 35-36, FIGS. 1 and 2) having a shared backhaul connection (forwarding of data from communication devices 150 upstream over communication link 250 to network 190, Para. 50, FIG. 2), the congestion state based on congestion of the shared backhaul connection (assuming that the communication link 250 is the bottleneck, Para. 77, FIG. 2).  
(a policy control engine in the network control resource 140 derives policy information 170 (i.e., one or more policies) specifying control of resources associated with communication link 250 and wireless network 270, Para. 66, FIG. 2) based on the congestion state determined by the limiting link (The second monitor resource 182 monitors attributes 282 or performance metrics (such as ability/inability to transmit the data packets upstream to remote network 190 over communication link 250, etc.), Para. 62, FIG. 2).  
Yeddala teaches performing a policy action of the admission control policy at the other nodes (policy information 170 to: i) control network layer 1 between the multiple communication devices 150 and the wireless access point 105-1, Para. 71, FIG. 2) of the multi-node radio access network with respect to the shared backhaul connection (policy information 170 to: ii) control network layer 2 or network layer 3 on the corresponding communication link 250 between the wireless access point 105-1 and the remote network 190, Para. 71, FIG. 2).  
Yeddala fails to teach sending the admission control policy to other nodes in the multi-node radio access network, wherein the policy action is denying a request from a user equipment to attach to the radio access network.  
Setia teaches sending the admission control policy to other nodes in the multi-node radio access network (the AP may share blacklisted information with other APs, Para. 12, FIG. 3).  
Setia teaches, wherein the policy action is denying a request from a user equipment to attach to the radio access network (Following a determination of a traffic violation, the client may be blacklisted from the access point.  In order to prevent the client from associating with another AP for the network, Para. 12, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Setia with the teachings of Yeddala since Setia provides a technique for disrupting communications between a client and an access point in response to a traffic rule violation and preventing subsequent communications with that client (see Setia, Para. 1), which can be introduced in the system of Yeddala to ensure certain mobile communication devices that are behaving suspiciously do not disrupt the services and security in a network environment.  
Yeddala fails to teach the admission control policy including an Allocation and Retention Priority (ARP).  
	Cattoni teaches the admission control policy including an Allocation and Retention Priority (ARP) (The association procedure may comprise performing admission control to determine whether the UE is permitted to associate with the first network, e.g. based on UE subscription type (allocation and retention priority (ARP)), Para. 153.  In a second step, the WIG 130 may perform admission control operations which may be similar to 3GPP eNB control operations for UE mobility, therefore based on the UE subscription type (ARP), Para. 161, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cattoni with the teachings of Yeddala in view of Setia since Cattoni provides a technique for admission 


In regard to Claim 8, Yeddala teaches A gateway node (gateway resource 160 in FIGS. 1 and 2) configured to provide congestion mitigation, comprising: an inbound interface for receiving data (gateway resource 160 facilitates forwarding of data from communication devices 150 upstream, Para. 50, FIG. 2) from a plurality of base stations (wireless access point 105-1 and wireless access point 105-2 in FIG. 1, Para. 37).  
Yeddala teaches an outbound backhaul interface for sending data toward a mobile operator core network (communication link 250 to network 190 in FIG. 2, Para. 50).  
Yeddala teaches a processor configured to: assess a congestion state (detecting a condition such as an occurrence of congestion (lower communication performance) as a result of the increased number of use devices, Para. 77, FIG. 2) in a multi-node radio access network (network environment 100 includes multiple zones of mobile communication devices.  Each zone can include one or more access points, Para. 35-36, FIGS. 1 and 2) having a shared backhaul connection (shared communication link 250 in FIG. 2, Para. 50) experiencing a greater level of congestion due to being the shared backhaul connection (the communication link 250 to support the aggregate of communications associated with the mobile communication devices in zone #1, Para. 77, FIG. 2 [The examiner notes that the congestion over communication link 250 is greater than the congestion in any of communication link 128-1 or communication link 128-2, since communication link 250 aggregates the communications of both communication link 128-1 or communication link 128-2]), the congestion state based on congestion of the shared backhaul connection (assuming that the communication link 250 is the bottleneck, Para. 77, FIG. 2).  
Yeddala teaches retrieve an admission control policy (a policy control engine in the network control resource 140 derives policy information 170 (i.e., one or more policies) specifying control of resources associated with communication link 250 and wireless network 270, Para. 66, FIG. 2) based on the congestion state of the shared backhaul connection (The second monitor resource 182 monitors attributes 282 or performance metrics (such as ability/inability to transmit the data packets upstream to remote network 190 over communication link 250, etc.), Para. 62, FIG. 2).  
Yeddala teaches perform a policy action of the admission control policy at the other nodes (policy information 170 to: i) control network layer 1 between the multiple communication devices 150 and the wireless access point 105-1, Para. 71, FIG. 2) of the multi-node radio access network with respect to the shared backhaul connection (policy information 170 to: ii) control network layer 2 or network layer 3 on the corresponding communication link 250 between the wireless access point 105-1 and the remote network 190, Para. 71, FIG. 2).  

Setia teaches send the admission control policy to other nodes in the multi-node radio access network (the AP may share blacklisted information with other APs, Para. 12, FIG. 3).  
Setia teaches, wherein the policy action is denying a request from a user equipment to attach to the radio access network (Following a determination of a traffic violation, the client may be blacklisted from the access point.  In order to prevent the client from associating with another AP for the network, Para. 12, FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Setia with the teachings of Yeddala since Setia provides a technique for disrupting communications between a client and an access point in response to a traffic rule violation and preventing subsequent communications with that client (see Setia, Para. 1), which can be introduced in the system of Yeddala to ensure certain mobile communication devices that are behaving suspiciously do not disrupt the services and security in a network environment.  
Yeddala fails to teach the admission control policy including an Allocation and Retention Priority (ARP).  
	Cattoni teaches the admission control policy including an Allocation and Retention Priority (ARP) (The association procedure may comprise performing admission control to determine whether the UE is permitted to associate with the first network, e.g. based on UE subscription type ( allocation and retention priority (ARP)), Para. 153.  In a second step, the WIG 130 may perform admission control operations which may be similar to 3GPP eNB control operations for UE mobility, therefore based on the UE subscription type (ARP), Para. 161, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cattoni with the teachings of Yeddala in view of Setia since Cattoni provides a technique for admission control based on Allocation and Retention Priority, which can be introduced in the system of Yeddala in view of Setia to ensure admission of mobile devices is performed appropriately through the utilization of ARP associated with mobile device requests.  


Claims 2-3, 5, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala in view of Setia, Cattoni, and further in view of So et al. (Pub. No.: US 20150049606 A1), hereafter referred to as So.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a method.  
Yeddala fails to teach performing a second policy action of a second admission control policy in response to a first escalated congestion state, wherein the second policy action is dropping existing connections to user equipments that have only non-prioritized data connections.
	So teaches performing a second policy action of a second admission control (when the network congestion level exceeds a threshold, base station 220 may enforce a QoS parameter (e.g., an ARP level) by denying access to the network resource by a low ARP level user device 210, Para. 51, FIGS. 1, 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique of granular control for congestion management by allowing access and assigning more resources to a preferred subscriber class of users (see So, Para. 11), which can be introduced into the system of Yeddala in view of Setia to permit policy control to provide resources in a more precise fashion as needed for differing needs of users.   

In regard to Claim 3, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a method.  
Yeddala fails to teach performing a third policy action of a third admission control policy in response to a second escalated congestion state, wherein the third policy action is preempting existing prioritized user data connections in favor of higher-priority user data connections.
	So teaches performing a third policy action of a third admission control policy in response to a second escalated congestion state, wherein the third policy action is preempting existing prioritized user data connections in favor of higher-priority user data connections (determine that either a low or medium priority user device 210 is to be denied requests for resource allocations when the network congestion level exceeds a single admission threshold, Para. 54, FIGS. 1, 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique of granular control for congestion management by allowing access and assigning more resources to a preferred subscriber class of users (see So, Para. 11), which can be introduced into the system of Yeddala in view of Setia to permit policy control to provide resources in a more precise fashion as needed for differing needs of users.   

In regard to Claim 5, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a shared backhaul connection.  
Yeddala fails to teach escalating and de-escalating a congestion state based on periodically evaluating congestion of the shared backhaul connection.	
So teaches escalating and de-escalating a congestion state based on periodically evaluating congestion of the shared backhaul connection (base station may configure admission control based on the QoS parameters (e.g., the ARP level), the service type, and/or the network congestion level.  The base station may manage service during network congestion by reserving network resources for premium users during periods of network congestion, Para. 15, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique of granular control for 

In regard to Claim 9, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a processor.  
Yeddala fails to teach a processor is further configured to perform a second policy action of a second admission control policy in response to a first escalated congestion state, wherein the second policy action is dropping existing connections to user equipments that have only non-prioritized data connections.
	So teaches a processor is further configured to perform a second policy action of a second admission control policy in response to a first escalated congestion state, wherein the second policy action is dropping existing connections to user equipments that have only non-prioritized data connections (when the network congestion level exceeds a threshold, base station 220 may enforce a QoS parameter (e.g., an ARP level) by denying access to the network resource by a low ARP level user device 210, Para. 51, FIGS. 1, 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique of granular control for congestion management by allowing access and assigning more resources to a preferred subscriber class of users (see So, Para. 11), which can be introduced into the 

In regard to Claim 10, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a processor.  
Yeddala fails to teach a processor is further configured to perform a third policy action of a third admission control policy in response to a second escalated congestion state, wherein the third policy action is preempting existing prioritized user data connections in favor of higher-priority user data connections.
	So teaches a processor is further configured to perform a third policy action of a third admission control policy in response to a second escalated congestion state, wherein the third policy action is preempting existing prioritized user data connections in favor of higher-priority user data connections (determine that either a low or medium priority user device 210 is to be denied requests for resource allocations when the network congestion level exceeds a single admission threshold, Para. 54, FIGS. 1, 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique of granular control for congestion management by allowing access and assigning more resources to a preferred subscriber class of users (see So, Para. 11), which can be introduced into the system of Yeddala in view of Setia to permit policy control to provide resources in a more precise fashion as needed for differing needs of users.   

In regard to Claim 12, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a shared backhaul connection.  
Yeddala fails to teach a processor is further configured to escalate and de-escalate a congestion state based on periodically evaluating congestion of the shared backhaul connection.	
So teaches a processor is further configured to escalate and de-escalate a congestion state based on periodically evaluating congestion of the shared backhaul connection (base station may configure admission control based on the QoS parameters (e.g., the ARP level), the service type, and/or the network congestion level.  The base station may manage service during network congestion by reserving network resources for premium users during periods of network congestion, Para. 15, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique of granular control for congestion management by allowing access and assigning more resources to a preferred subscriber class of users (see So, Para. 11), which can be introduced into the system of Yeddala in view of Setia to permit policy control to provide resources in a more precise fashion as needed for differing needs of users.   


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala in view of Setia, Cattoni, and further in view of Chan et al. (Pub. No.: US 20140369190 A1), hereafter referred to as Chan.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a method.  
Yeddala fails to teach performing a fourth policy action of a fourth admission control policy in response to a third escalated congestion state, wherein the fourth policy action is dropping users at random.  
Chan teaches performing a fourth policy action of a fourth admission control policy in response to a third escalated congestion state, wherein the fourth policy action is dropping users at random (network provider to randomly assign user devices to be barred from using available radio access technology resources for a period of time, Para. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with the teachings of Yeddala in view of Setia since Chan provides a technique for to randomly assign user devices to be barred from using available radio access technology resources (see Chan, Para. 11), which can be introduced into the system of Yeddala in view of Setia to permit rapid decision making in conserving available resources for certain access classes.  

In regard to Claim 11, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a processor.  

Chan teaches a processor is further configured to perform a fourth policy action of a fourth admission control policy in response to a third escalated congestion state, wherein the fourth policy action is dropping users at random (network provider to randomly assign user devices to be barred from using available radio access technology resources for a period of time, Para. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chan with the teachings of Yeddala in view of Setia since Chan provides a technique for to randomly assign user devices to be barred from using available radio access technology resources (see Chan, Para. 11), which can be introduced into the system of Yeddala in view of Setia to permit rapid decision making in conserving available resources for certain access classes.  


Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala in view of Setia, Cattoni, and further in view of Palanisamy et al. (Pub. No.: US 20150049606 A1), hereafter referred to as Palanisamy.  
	In regard to Claim 6, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches congestion.  

Palanisamy teaches congestion is one of errors, dropped packets, a high measured error rate, a high measured carried throughput that is close to theoretical peak throughput, or estimated future congestion (a PGW may detect a data rate based congestion situation that causes a large number of packets to be dropped.  This situation may affect some data communications and the Quality of Experience (QoE), Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palanisamy with the teachings of Yeddala in view of Setia since Palanisamy provides a technique to protect the networks from congestion that may be caused by signaling and data from an unusually high number of devices/UEs (see Palanisamy, Para. 25), which can be introduced into the system of Yeddala in view of Setia to ensure detection and compensation of conditions that cause packet to be dropped at excessive rates.  

In regard to Claim 7, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a shared-backhaul telecommunications network.  
Yeddala fails to teach the shared-backhaul telecommunications network is a mesh network and each node in the mesh network is a base station implementing the admission control policy.  
(an architecture 101 for MTC in a 3GPP system, a Machine Type Communication-Inter Working Function (MTC-IWF) 102 is introduced in the 3GPP system to enable the communication of 3GPP networks with one or more service capability servers (SCSs) 104, Para. 2, FIG. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palanisamy with the teachings of Yeddala in view of Setia since Palanisamy provides a technique to protect the networks from congestion that may be caused by signaling and data from an unusually high number of devices/UEs (see Palanisamy, Para. 25), which can be introduced into the system of Yeddala in view of Setia to ensure detection and compensation of conditions that cause packet to be dropped at excessive rates.  

In regard to Claim 13, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches congestion.  
Yeddala fails to teach congestion is one of errors, dropped packets, a high measured error rate, a high measured carried throughput that is close to theoretical peak throughput, or estimated future congestion.  
Palanisamy teaches congestion is one of errors, dropped packets, a high measured error rate, a high measured carried throughput that is close to theoretical peak throughput, or estimated future congestion (a PGW may detect a data rate based congestion situation that causes a large number of packets to be dropped.  This situation may affect some data communications and the Quality of Experience (QoE), Para. 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palanisamy with the teachings of Yeddala in view of Setia since Palanisamy provides a technique to protect the networks from congestion that may be caused by signaling and data from an unusually high number of devices/UEs (see Palanisamy, Para. 25), which can be introduced into the system of Yeddala in view of Setia to ensure detection and compensation of conditions that cause packet to be dropped at excessive rates.  

In regard to Claim 14, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a shared-backhaul telecommunications network.  
Yeddala fails to teach the shared-backhaul telecommunications network is a mesh network and each node in the mesh network is a base station implementing the admission control policy.  
Palanisamy teaches the shared-backhaul telecommunications network is a mesh network and each node in the mesh network is a base station implementing the admission control policy (an architecture 101 for MTC in a 3GPP system, a Machine Type Communication-Inter Working Function (MTC-IWF) 102 is introduced in the 3GPP system to enable the communication of 3GPP networks with one or more service capability servers (SCSs) 104, Para. 2, FIG. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palanisamy with the .  


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala in view of Setia, Cattoni, and further in view of Verma et al. (Pub. No.: US 20180367569 A1), hereafter referred to as Verma.  
	In regard to Claim 15, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a method.  
Yeddala fails to teach applying different policies to different UE connections.  
	Verma teaches applying different policies (system integrators can apply different security policies based on IMEI, IMSI, location, and RAT, Para. 41) to different UE connections (RAN 130 can include Macro Cell(s) 142 in the wireless network, and small cells, such as 3G Micro Cell(s) 144, 3G Pico Cell(s) 146, and 3G Femto Cells 148 in the wireless network.   Various User Equipment (UE) 132, 134, and 136 can communicate using various cells in RAN 130.  Para. 50, FIG. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Verma with the teachings of Yeddala in view of Setia since Verma provides a technique for applying different security policies based on utilized network characteristics, which can be 

In regard to Claim 16, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a gateway node.  
Yeddala fails to teach different policies are applied to different UE connections.  
	Verma teaches different policies are applied (system integrators can apply different security policies based on IMEI, IMSI, location, and RAT, Para. 41) to different UE connections (RAN 130 can include Macro Cell(s) 142 in the wireless network, and small cells, such as 3G Micro Cell(s) 144, 3G Pico Cell(s) 146, and 3G Femto Cells 148 in the wireless network.   Various User Equipment (UE) 132, 134, and 136 can communicate using various cells in RAN 130.  Para. 50, FIG. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Verma with the teachings of Yeddala in view of Setia since Verma provides a technique for applying different security policies based on utilized network characteristics, which can be introduced into the system of Yeddala in view of Setia to ensure appropriate policies are enforced for certain mobile devices based on their currently utilized RAT and associated location.  


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala in view of Setia, Cattoni, and further in view of Wang et al. (Pub. No.: US 20110170411 A1), hereafter referred to as Wang.  
	In regard to Claim 17, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a method.  
Yeddala fails to teach retrieving an admission control policy comprises retrieving an admission control policy including a set of rules for QoS, filtering, QoS class identifier (QCI)/QoS tagging, and admission control.  
Wang teaches retrieving an admission control policy comprises retrieving an admission control policy including a set of rules for QoS (QoS policy rules and provision are sent, Para. 54), filtering (UL/DL packet filter, Para. 54), QoS class identifier (QCI)/QoS tagging (At step 2, the HSGW 106 maps information provided in PCC rules to eHRPD QoS FlowProfile ID(s) (block 116), Para. 54, FIG. 1.  At step 9, A11 (Flow ID, Active Start) is communicated between eAN/ePCF 104 and HSGW 106 (block 130), Para. 54, FIG. 1), and admission control (an evolved Base Node ("eNodeB" or "eNB"), performs many functions including admission control, Para. 143).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Verma with the teachings of Yeddala in view of Setia since Verma provides a technique for establishing QoS information with respect to utilizing a connection, which can be introduced into the system of Yeddala in view of Setia to ensure an admission control process communicates necessary QoS information in forming a connection to mobile devices.  

In regard to Claim 18, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a gateway node.  
Yeddala fails to teach an admission control policy includes a set of rules for QoS, filtering, QoS class identifier (QCI)/QoS tagging, and admission control.  
Wang teaches an admission control policy includes a set of rules for QoS (QoS policy rules and provision are sent, Para. 54), filtering (UL/DL packet filter, Para. 54), QoS class identifier (QCI)/QoS tagging (At step 2, the HSGW 106 maps information provided in PCC rules to eHRPD QoS FlowProfile ID(s) (block 116), Para. 54, FIG. 1.  At step 9, A11 (Flow ID, Active Start) is communicated between eAN/ePCF 104 and HSGW 106 (block 130), Para. 54, FIG. 1), and admission control (an evolved Base Node ("eNodeB" or "eNB"), performs many functions including admission control, Para. 143).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Verma with the teachings of Yeddala in view of Setia since Verma provides a technique for establishing QoS information with respect to utilizing a connection, which can be introduced into the system of Yeddala in view of Setia to ensure an admission control process communicates necessary QoS information in forming a connection to mobile devices.  


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala in view of Setia, Cattoni, and further in view of So et al. (Pub. No.: US 20150049606 A1), hereafter referred to as So.  
	In regard to Claim 19, as presented in the rejection of Claim 1, Yeddala in view of Setia teaches a method.  
Yeddala fails to teach the ARP is a parameter provisioned from a core network to a base station to tell the base station when a particular bearer or connection should be released or retained.
	So teaches the ARP is a parameter provisioned from a core network to a base station to tell the base station when a particular bearer or connection should be released or retained (As shown by reference number 730, base station 220 receives a QoS parameter (e.g., an ARP level) from PCRF 250, Para. 59, FIG. 7A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique for a network device to send a QoS parameter to a base station, which can be introduced into the system of Yeddala in view of Setia to ensure an access point obtains the necessary ARP from a network device capable of determining the appropriate ARP level for optimizing a wireless communication.  

In regard to Claim 20, as presented in the rejection of Claim 8, Yeddala in view of Setia teaches a gateway node.  
(As shown by reference number 730, base station 220 receives a QoS parameter (e.g., an ARP level) from PCRF 250, Para. 59, FIG. 7A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of So with the teachings of Yeddala in view of Setia since So provides a technique for a network device to send a QoS parameter to a base station, which can be introduced into the system of Yeddala in view of Setia to ensure an access point obtains the necessary ARP from a network device capable of determining the appropriate ARP level for optimizing a wireless communication.  
Response to Arguments
I.  Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.  Page 6 of the Remarks presents the argument that A limiting link is a shared backhaul connection experiencing the most congestion, and is not or cannot be considered a monitor resource as the monitor resource determines congestion state but does not experience the congestion itself while the limiting link actually experiences the congestion.  This argument is not persuasive.  The language of Claim 1 does not clearly recite such features related to a "limiting link" that  having a shared backhaul connection” (emphasis added).  As a result, a second monitor resource 182 of Yeddala that has a connection to communication link 250, can be considered to be having the communication link 250.  
If there are features in the Specification that clearly excluding a second monitor resource 182 of Yeddala with a connection with communication link 250 from teaching a “limiting link” of Claim 1, such features are not positively recited in the language of Claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Joshua Smith  
/J.S./  
3-16-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477